1                                                            The Honorable Frederick P. Corbit
                                                             Chapter 11
2                                                            Hearing Location: 904 W. Riverside Ave.
                                                             Hearing Date: 1/31/2019
3                                                            Hearing Time: 1:30 p.m.
4                                                            Response Date: 1/17/2019

5
6
7
8
                                     UNITED STATES BANKRUPTCY COURT
9
                                      EASTERN DISTRICT OF WASHINGTON
10
                                          SPOKANE/YAKIMA DIVISION
11
12                                                     )   Chapter 11
     In re:                                            )
13
                                                       )   Case No. 17-03545-FPC11
     Roger Andrew Stadtmueller,                        )
14
                                                       )
15                        Debtor.                      )
                                                       )   NOTICE OF DRI MORTGAGE
16                                                         OPPORTUNITY FUND LP’S MOTION TO
                                                       )
17                                                     )   DISMISS CHAPTER 11 CASE
                                                       )
18                                                     )
19                                                     )
                                                       )
20                                                     )
                                                       )
21
                                                       )
22                                                     )
                                                       )
23                                                     )
24                                                     )
                                                       )
25                                                     )
                                                       )
26
27
28                                           NOTICE OF HEARING
     Notice of Motion to Dismiss Page 1                                 The Law Offices of Michelle Ghidotti
29                                                                                    1920 Old Tustin Ave.
                                                                                      Santa Ana, CA 92705
                                                                                         Tele: 949-427-2010




      17-03545-FPC11             Doc 134    Filed 12/11/18    Entered 12/11/18 11:12:20                Pg 1 of 2
1             PLEASE TAKE NOTICE THAT DRI Mortgage Opportunity Fund LP (“Movant”)’s
2    Motion to Dismiss Chapter 11 Case (the “Motion”) is SET FOR HEARING AS FOLLOWS:
3
4    Judge: Frederick P. Corbi                      Date: 1/31/2019
5
     Place: 904 W. Riverside Ave.                   Time: 1:30
6
     Courtroom: 1/17/2019
7
8
     IF YOU OPPOSE the Motion, you must file your written response with the Clerk’s office of the
9
     bankruptcy court and deliver copies to the undersigned NOT LATER THAN THE RESPONSE
10
     DATE, which is January 17, 2019. IF NO RESPONSE IS TIMELY FILED AND SERVED, the
11
12   Court may, in its discretion, GRANT THE MOTION PRIOR TO THE HEARING WITHOUT

13   FURTHER NOTICE, and strike the hearing.

14
15
16
     Dated: December 11, 2018                Respectfully Submitted,
17
                                             THE LAW OFFICES OF MICHELLE GHIDOTTI
18
19                                           /s/ Kristin A. Zilberstein
                                             Kristin A. Zilberstein, Esq. WSBA #47798
20                                           Counsel for DRI Mortgage Opportunity Fund LP, its
21                                           successors and/or assignees

22
23
24
25
26
27
28
     Notice of Motion to Dismiss Page 2                               The Law Offices of Michelle Ghidotti
29                                                                                  1920 Old Tustin Ave.
                                                                                    Santa Ana, CA 92705
                                                                                       Tele: 949-427-2010




      17-03545-FPC11             Doc 134   Filed 12/11/18   Entered 12/11/18 11:12:20                Pg 2 of 2
